       Case 2:16-cv-02419-JZB Document 88 Filed 02/26/19 Page 1 of 6



1    Mark Brnovich
     Attorney General
2    Firm Bar No. 14000
3
     Joseph E. La Rue (031348)
4    Kara M. Karlson (029407)
        Assistant Attorneys General
5
     Office of the Attorney General
6    2005 N. Central Ave.
     Phoenix, AZ 85007
7    Telephone (602) 542-4951
8    Facsimile (602) 542-4385
     joseph.larue@azag.gov
9    kara.karlson@azag.gov
     AdminLaw@azag.gov
10
11   Attorneys for Defendant
     Katie Hobbs, Arizona Secretary of State
12
                        IN THE UNITED STATES DISTRICT COURT
13
                                 FOR THE DISTRICT OF ARIZONA
14
     Roque “Rocky” De La Fuente,
15
                                                   Case No: 2:16-cv-02419-JZB
16                  Plaintiff,
                                                   DEFENDANT’S REPLY IN SUPPORT
17   vs.                                           OF MOTION TO EXCLUDE EXPERT
18                                                 TESTIMONY OF RICHARD WINGER
     Katie Hobbs, in her official capacity as
19   the Secretary of State of Arizona,
20
                    Defendant.
21
22
23          The Secretary filed a “Daubert” motion, (Doc. 78, “Motion”), seeking to exclude
24   testimony offered by Plaintiff’s expert, Richard Winger, (Doc. 60, “Expert
25   Declaration”), because it does not satisfy the Rule 702 standard.         Specifically, the
26   Winger Declaration fails to satisfy the requirements related to helpfulness and reliability.
27   (Id. at 2-5.) Also, part of the expert testimony relates to legislative intent—a subject
28   about which experts cannot give expert opinion. (Id. at 5-6.)
          Case 2:16-cv-02419-JZB Document 88 Filed 02/26/19 Page 2 of 6



1            As part of Plaintiff’s response, (Doc. 84, “Response”), he included was a new
2    declaration from Richard Winger, providing previously-undisclosed testimony related to
3    his opinion concerning legislative intent. (Second Decl. of Pl.’s Expert Witness, Doc.
4    84-2 (re-filed as Doc. 86-3) (“Too-Late Expert Declaration”).) Plaintiff’s Response
5    relies on this new, and previously undisclosed, testimony. (Response at 3, 6-7.)
6            The Secretary now offers this short Reply.
7                                           ARGUMENT
8    I.      The Harlan Concurrence Regarding Ballot Clutter and Vote Confusion Does
9            Not State the Law.
10           Plaintiff cites Justice Harlan’s concurrence in Williams v. Rhodes, 393 U.S. 23,
11   46-47 (1968). (Response at 2.) Plaintiff argues that Justice Harlan suggested that the
12   only legitimate interest a state has for signature requirements for candidates is its interest
13   in avoiding ballot clutter and voter confusion, and that such confusion and clutter cannot
14   occur with eight or fewer candidates on the ballot.            (Id.)   Plaintiff treats these
15   suggestions from Justice Harlan’s concurrence as if they were black-letter law. They are
16   not.
17           As an initial matter, Justice Harlan’s opinion is a concurrence, not the majority
18   opinion, and does not state the holding of the case. But even more than that, Justice
19   Harlan’s opinion is not even persuasive for the points upon which Plaintiff rests his
20   argument.    This is evident from the fact that the Supreme Court has recognized
21   legitimate state interests in ballot access requirements besides preventing ballot clutter
22   and confusion. So, for example, the Court recognized that ballot access requirements
23   serve important interests of minimizing frivolous candidacies, Lubin v. Panish, 415 U.S.
24   709, 715 (1974), maintaining fairness, honesty, and order, Burdick v. Takushi, 504 U.S.
25   428, 441 (1992), avoiding possible deception and frustration of the voting process,
26   Jenness v. Fortson, 403 U.S. 431, 442 (1971), avoiding waste of state resources,
27   Anderson v. Celebrezze, 460 U.S. 780, 788 n.9, (1983), and assuring that the winning
28   candidate enjoys actual support, rather than winning because of protest votes, Bullock v.

                                                2
       Case 2:16-cv-02419-JZB Document 88 Filed 02/26/19 Page 3 of 6



1    Carter, 405 U.S. 134, 145 (1972).
2           Also, neither the Supreme Court nor the Ninth Circuit has ever held that, as a
3    matter of law, eight or fewer candidates per office cannot produce ballot clutter and
4    voter confusion. Nor has the Court ever held that those things are a litmus test, such that
5    ballot access restrictions are unconstitutional in the absence of clutter and confusion.
6    Rather, the Court explained that “[w]e have never required a State to make a
7    particularized showing of the existence of voter confusion, ballot overcrowding, or the
8    presence of frivolous candidacies prior to the imposition of reasonable restrictions on
9    ballot access.” Munro v. Socialist Workers Party, 479 U.S. 189, 194-95 (1986). Such a
10   showing is not required because, among other reasons, it serves no one to require the
11   State to demonstrate specific harms, like voter confusion and low turnout, before it can
12   take steps to ensure the integrity of the election system. See id.
13          As a result, Plaintiff’s urging that ballot access restrictions are per se
14   unconstitutional when they are unnecessary to combat actual clutter and confusion,
15   along with his contention that such clutter or confusion cannot occur with fewer than
16   eight candidates, (Response at 2), is misplaced.
17   II.    Winger’s Testimony Regarding Legislative Intent Is Not a Proper Subject
18          for Experts, and the Too-Late Expert Declaration Does Not Change That.
19          In her Motion, the Secretary sought to exclude all of Richard Winger’s expert
20   testimony regarding the intent of Arizona’s legislature when it enacted the current ballot
21   access requirements. (Motion at 5-6.) Plaintiff seeks to overcome the Secretary’s
22   Motion by filing the Too-Late Expert Declaration with his Response.             That new
23   declaration claims that Mr. Winger “worked directly with” Ross Perot supporters who
24   were attempting to amend Arizona’s ballot access requirements, as well as with the then-
25   Secretary of State. (Response at 6-7.) Relying on these affirmations in the Too-Late
26   Expert Declaration, Plaintiff urges that “Mr. Winger is uniquely qualified to testify as to
27   the legislative intent on adopting the challenged signature collection requirement
28   imposed on independent candidates.” (Id.)

                                               3
       Case 2:16-cv-02419-JZB Document 88 Filed 02/26/19 Page 4 of 6



1           Not so. The legislature enacted the law, not Ross Perot’s supporters or the then-
2    Secretary. Mr. Winger’s experience advising the proponents of the law, or even the
3    secretary of state at the time, does not qualify him to speak regarding the intent of the
4    legislative body that passed the law. Even if he had had conversations with individual
5    members of the legislature—something that he does not aver doing—he still would not
6    be qualified to opine on the intent of the full legislative body.
7           Regardless, as the Secretary explained in her Motion, “[i]nferences about the
8    intent or motive of parties or others lie outside the bounds of expert testimony.” (Motion
9    at 6.) This is black-letter law, (id.), and is recognized by this Court. McClure v.
10   Country Life Ins. Co., 326 F. Supp. 3d 934, 942 (D. Ariz. 2018) (noting that an expert’s
11   testimony regarding motives or intent is not proper expert opinion).           Plaintiff’s
12   affirmation that Winger “worked directly with Ross Perot supporters in Arizona and the
13   then Secretary of State of Arizona to make the ballot access process easier for
14   independent candidates[,]” (Response at 7), does not change that principle of law.
15          As the Secretary explained when she asked this Court to strike the Too-Late
16   Expert Declaration, it was submitted long after the time for disclosure of experts and
17   their reports had passed. (Motion to Strike, Doc. 85.) That motion to strike is now fully
18   briefed and awaiting this Court’s decision. But even if the Court denies the motion to
19   strike, the Too-Late Expert Declaration submitted with Plaintiff’s Response cannot save
20   Richard Winger’s testimony about legislative intent. Accordingly, this Court should
21   exclude all of Winger’s testimony discussing legislative intent.
22                                         CONCLUSION
23          For the reasons set forth in the Secretary’s Motion and this Reply, this Court
24   should exclude the testimony offered by Plaintiff’s expert witness, Richard Winger.
25          //
26          //
27          //
28

                                                4
     Case 2:16-cv-02419-JZB Document 88 Filed 02/26/19 Page 5 of 6



1       Respectfully submitted this 26th day of February, 2019.
2                                               Mark Brnovich
                                                Attorney General
3
4
                                                 s/Joseph E. La Rue
5                                               Joseph E. La Rue (031348)
                                                Kara M. Karlson (029407)
6
                                                   Assistant Attorneys General
7
                                                Attorneys for Defendant Katie Hobbs,
8                                               Arizona Secretary of State
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         5
       Case 2:16-cv-02419-JZB Document 88 Filed 02/26/19 Page 6 of 6



1                                 CERTIFICATE OF SERVICE
2           I certify that I electronically transmitted the attached document to the Clerk’s
3    Office using the CM/ECF System for filing and transmittal of a Notice of Electronic
4    Filing to the following, this 26th day of February, 2019:
5           Paul A. Rossi, Esq.
            IMPG Advocates, Inc.
6           316 Hill Street
            Mountville, PA 17554
7           Phone: 717.961.8978
            Paul-Rossi@comcast.net
8
9           Morgan J.C. Scudi
            Lucas I Mundell
10          Scudi & Ayers, LLP
            5440 Morehouse Dr., Ste. 4400
11          San Diego, CA 92121
            mscudi@scudilaw.com
12          lmundell@scudilaw.com
13          Attorneys for Plaintiff
14                                                     s/ Maureen Riordan
                                                      Maureen Riordan
15
16
17
18
19
20
21   PHX-7694201-v2

22
23
24
25
26
27
28

                                              6
